DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15, 17, 18, 20, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-185096; however, for convenience, the machine translation will be cited below.
JP ‘096 discloses a film comprising surface-modified silica fine particles bonded to cellulose nanofibers (p. 2), where the nanofiber has an average fiber diameter of 2-100 nm (p. 2), where the silica is surface-modified with a silane coupling agent.
JP ‘096 anticipates instant claims 13, 15, 17 and 18.
JP ‘096 exemplifies preparing an aqueous dispersion of cellulose nanofibers (p. 5) and mixed with the surface-modified silica (p. 6), teaching that a solvent removal step can be performed to form a gel-like resin (p. 4), where the solvent removal is performed under reduced pressure, which meets applicants’ distillation, followed by heating after film formation to bind the hydroxyl groups of the cellulose with the surface-modified silica (p. 4).
JP ‘096 anticipates instant claims 20, 22, 24 and 25.

Claims 13-17 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-188864; however, for convenience, the machine translation will be cited below.
JP ‘864 exemplifies preparing a dispersion containing cellulose nanofibers in water, where the cellulose nanofibers are disclosed as having a diameter of 1-100 nm, where the concentration of cellulose nanofibers in the dispersion is 0.65 wt%, followed by the addition of a silica powder to prepare a slurry, where the slurry is then dehydrated with a simply dehydrator and then dried.
JP ‘864 anticipates instant claims 13, 15, 17, 20-24.
As to claims 14 and 16, JP ‘864 discloses that the amount of supported powder is 10-50 times the total amount of cellulose nanofiber, giving an example of a ratio of cellulose nanofiber: supported powder (silica) of 1:30, which is the same as about 3.3 parts cellulose nanofiber per 100 parts silica.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 17, 19, 20, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-234268 in view of JP 2013-185096 and WO 2016-159081.  For convenience, the machine translations will be cited below.
WO ‘081 teaches a rubber composition comprising cellulose nanofibers, teaching that the cellulose nanofibers can be treated with a silane coupling agent to improve the dispersibility when mixed with the rubber.  WO ‘081 teaches that the dispersibility of cellulose nanofibers can further be improved when cellulose nanofibers are supported on silica.
WO ‘081 specifically mentions JP ‘268, who teaches a composite rubber material comprising a cellulose fiber dispersed in silicone rubber, where at least a portion of the dispersed cellulose fibers are connected to the silicone rubber by modifying at least one part of a hydroxyl group in the surface of the cellulose fiber with an organosilane compound, teaching that this improves the dispersion of the cellulose fiber in the rubber, allowing for an excellent reinforcing effect.  JP ‘268 teaches the cellulose fiber as having a diameter of 1-100 nm, meeting the claimed cellulose nanofiber.  JP ‘268 teaches preparing the modified cellulose fiber by mixing it with an aqueous solution of the silane coupling agent and drying.
WO ‘268 does not teach how to bond the cellulose nanofibers to the silica.
JP ‘096 teaches bonding cellulose nanofiber and surface modified silica, where the surface modifying agent is that of a silane coupling agent.  JP ‘096 teaches that the reactive group on the surface of the surface-modified silica fine particles reacts with the hydroxyl group of cellulose causing the silica to be bonded to the cellulose nanofibers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have surface modified both the silica and cellulose nanofiber of WO ‘081, as WO ‘081 suggests treating the cellulose nanofiber with silane coupling agent to improve dispersibility, JP ‘268 teaches the method of modifying the cellulose nanofiber, and JP ‘096 teaches that modifying the silica with a silane allows for bonding with the cellulose nanofiber, where WO ‘081 teaches that when cellulose nanofibers are supported on silica, the dispersibility of the cellulose nanofibers is improved.
WO ‘081 in view of JP ‘268 and JP ‘096 is prima facie obvious over instant claims 13, 15, 17, 19.
JP ‘096 exemplifies preparing an aqueous dispersion of cellulose nanofibers (p. 5) and mixed with the surface-modified silica (p. 6), teaching that a solvent removal step can be performed to form a gel-like resin (p. 4), where the solvent removal is performed under reduced pressure, which meets applicants’ distillation, followed by heating after film formation to bind the hydroxyl groups of the cellulose with the surface-modified silica (p. 4).
Since there is a desire to have both the cellulose nanofiber and silica treated with the silane coupling agent, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared a dispersion of cellulose fiber with aqueous solution, adding the silica, adding the silane coupling agent, removing the solvent and drying, as suggested by the combination of the methods of JP ‘268 and JP ‘096.
WO ‘081 in view of JP ‘268 and JP ‘096 is prima facie obvious over instant claims 20, 22, 24 and 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766